Citation Nr: 1817344	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for left knee patellofemoral degenerative joint disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee retropatellar pain syndrome, evaluated as 10 percent disabling prior to March 16, 2015, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for bilateral metatarsalgia, evaluated as 10 percent disabling prior to March 16, 2015, and as 50 percent disabling thereafter.

4.  Entitlement to an increased rating for hypertension, currently evaluated as noncompensable.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 16, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 20 percent rating for left knee patellofemoral degenerative joint disease, a 10 percent rating for retropatellar pain syndrome, a 10 percent rating for bilateral metatarsalgia, and a noncompensable rating for hypertension.  The Veteran filed a notice of disagreement in February 2010, and the RO issued a statement of the case in April 2013.  In May 2013, the Veteran filed a substantive appeal.  

In an April 2015 rating decision, the RO increased the rating for retropatellar pain syndrome to 20 percent and increased the rating for bilateral metatarsalgia to 50 percent, both effective from March 16, 2015.  In a September 2015 rating decision, the RO granted entitlement to a TDIU, effective from March 16, 2015.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issues of entitlement to increased ratings and entitlement to a TDIU prior to March 16, 2015 remain on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to an increased rating for left knee patellofemoral degenerative joint disease, entitlement to an increased rating for right knee retropatellar pain syndrome, entitlement to an increased rating for bilateral metatarsalgia, entitlement to an increased rating for hypertension, and entitlement to a TDIU prior to March 16, 2015.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for left knee patellofemoral degenerative joint disease by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for right knee retropatellar pain syndrome by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for bilateral metatarsalgia by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for hypertension by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU prior to March 16, 2015 by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran withdrew the issues currently on appeal.  Specifically, in an August 2016 letter, the Veteran indicated his desire to withdraw his appeal.  Additionally, in September 2016, the Veteran called the AOJ and clarified that he did not wish to continue his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







	(CONTINUED ON NEXT PAGE)




ORDER

The issue of entitlement to an increased rating for left knee patellofemoral degenerative joint disease is dismissed.

The issue of entitlement to an increased rating for right knee retropatellar pain syndrome is dismissed.

The issue of entitlement to an increased rating for bilateral metatarsalgia is dismissed.

The issue of entitlement to an increased rating for hypertension is dismissed.

The issue of entitlement to a TDIU prior to March 16, 2015 is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


